DETAILED ACTION

Response to Amendment
Applicant’s amendment filed on 07/19/2021 has placed the application in condition for allowance.

Allowable Subject Matter
Claims 1-6 and 8-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re Claim 1:
The closest prior art of record, Kelley (US 20120287649 A1; previously relied upon in the Office Action filed on 04/26/2021) fails to disclose, teach, suggest, or make obvious the combined structure and functionality cited as wherein, an outer edge of the one side of the main body portion is circular or oval, wherein the opening is circular or oval as set forth in the claim. The examiner notes that the italicized limitation is from previously presented claim 7 of the claims filed on 09/29/2021 that was indicated as containing allowable subject matter in the Office Action filed on 04/26/2021.
Re Claim 2:
The closest prior art of record, Kelley  fails to disclose, teach, suggest, or make obvious the combined structure and functionality cited as the other side of the main body portion gradually shrinks toward the one side of the main body portion as set forth in the claim. The examiner notes that the italicized limitation is from previously presented claim 2 of the claims 
Re Claim 3:
The closest prior art of record, Kelley  fails to disclose, teach, suggest, or make obvious the combined structure and functionality cited as the other side of the main body portion gradually shrinks toward the one side of the main body portion as set forth in the claim. The examiner notes that the italicized limitation is from previously presented claim 3 of the claims filed on 09/29/2021 that was indicated as containing allowable subject matter in the Office Action filed on 04/26/2021. The examiner further notes that in the Office Action, the examiner inadvertently typed “Re Claim 2” instead of “Re Claim 3”.
Re Claims 4-6 and 8-9:
The claims are allowed due to their dependence on allowed base claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bigliati el al (WO 2006/072885 A1; hereinafter “Bigliati”) discloses an optical lens comprising a main body portion, one side of the main body portion recessed to form an .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088.  The examiner can normally be reached on Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












/KEITH G. DELAHOUSSAYE/Examiner, Art Unit 2875